Title: From George Washington to Isaac Craig, 13 February 1796
From: Washington, George
To: Craig, Isaac


          
            Sir,
            Philadelphia 13th Feb: 1796.
          
          I will thank you for causing the enclosed to be inserted three times in the Pittsburgh Gazette; with an interval of a fortnight or three weeks between each publication: and I should be further obliged to you for having one of them pasted up at the door of the most frequented tavern, or other conspicuous place in that Town. Have the like done, if you please, at Union Town, or place of embarkation on the Monongahela. And if you could give me any data from whence to form an opinion of the value, or the price it is probable I could sell the Ohio & other lands for by the Acre or tract, on the credit which is proposed to be allowed, I wou⟨ld⟩ thank you. Let me know the cost of the Advertisement, & it shall be paid to yr order. I am—Sir Yr Very Hble Servt
          
            Go: Washington
          
          
            P.S. Let me ask your care of the enclosed to General Putnam & Colo. Lewis.
          
        